 



Exhibit 10.66
June 1, 2005
Mr. Richard Gershenson
31500 Northwestern Highway, Suite 300
Farmington Hills, Michigan 48334
          Re: Ramco-Gershenson Properties Trust
Dear Richard:
          Reference is made to that certain Employment Agreement dated as of
May 10, 1996, by and between Ramco-Gershenson Properties Trust and Richard
Gershenson. Such Agreement had a term of three years and has been extended
thereafter from year to year.
          In connection with your decision to leave the employment of the Trust
and in consideration of your willingness to provide consulting services to the
Trust for a period of 12 months from and after the termination of your
employment, you and the Trust agree as follows:

  1.   Your employment with the Trust pursuant to the Employment Agreement dated
May 10, 1996, shall be deemed terminated as of May 31, 2005. Upon execution of
this letter you shall receive the sum of $250,000.00 as full payment of any
bonus due and owing you for services rendered.     2.   From June 1, 2005, until
May 31, 2006, you shall provide consulting services to the Trust as requested by
the Trust, including working on behalf of the Trust to conclude the transactions
listed on Exhibit A hereto. In consideration of your efforts on behalf of the
Trust and provided you continue to perform services as requested of you by the
Trust during such period, the Trust will pay you $10,000.00 per month commencing
June 1, 2005, through May 31, 2006. You shall provide the Trust with a monthly
accounting of your activities.     3.   It is recognized that in your role as
consultant to the Trust there is the potential that you will be introduced to
business opportunities while acting in your role as consultant to the Trust.
These business opportunities shall belong to the Trust whether or not you offer
them to the Trust initially or not and whether or not you or the company in
which you become employed, which we understand to be Gershenson Realty and
Investment, elects to pursue them in any fashion or manner at any time after the
end of your consulting arrangement.     4.   The Trust will reimburse you for
the cost of medical coverage incurred by you through and including your
consulting period. Upon the termination of your consulting period the Trust
shall have the right to either continue such coverage for as long thereafter as
it deems appropriate or to pay to you the sum of $150,000.00 less the cost
incurred by the Trust in providing you with such coverage from June 1, 2005,
through the date of termination of such coverage.

 



--------------------------------------------------------------------------------



 



  5.   There is listed on Exhibit A hereto a number of business opportunities
upon which you are working on behalf of the Trust. Any new opportunities
identified by you shall be added to the list. Each of these opportunities is
designated as “New Opportunity.” As to any such New Opportunity, if the Trust
shall “close” on any of them, you shall be entitled to a bonus for your efforts
in connection therewith of $75,000.00 per transaction. The term “close” shall
mean the actual conveyance of the property to the Trust or an affiliate of the
Trust.     6.   Until such time as you have relocated your office, you shall
have the right to use your existing office through the period of your consulting
services. You shall continue to have the right to your current parking space for
as long as such space is available to the Company and the Company shall pay the
cost thereof through December 31, 2005. In connection with your election to move
your office, you shall be entitled to a relocation allowance of $35,000.00 upon
your so vacating your office. In the event you so relocate, you shall be
entitled to take the furniture currently located in your office with you at no
cost.

      Please confirm that the foregoing accurately sets forth our agreement.

                          Very truly yours,    
 
                        RAMCO-GERSHENSON PROPERTIES TRUST    
 
               
 
      By:   /s/ Dennis Gershenson    
 
         
 
Dennis Gershenson    
 
               
Acknowledged and agreed.
               
 
               
/s/ Richard Gershenson
               
 
RICHARD GERSHENSON
               
 
               
Date: June 2, 2005
               

 